ORDER
PER CURIAM.
Jason O’Barr appeals from the judgment of the trial court in favor of David Cobble, Jr. (“Cobble”). O’Barr argues the trial court erred in granting Cobble’s motion for directed verdict.
We have reviewed the briefs of the parties and the record on appeal and find the trial court did not err. An opinion reciting the detailed facts and restating the principles of law would have no precedential value nor serve any jurisprudential purpose. We affirm the judgment of the trial court pursuant to Rule 84.16(b).